DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant’s claim for the benefit of a prior-filed application 16/425,790 titled “IMPLANTABLE MEDICAL DEVICE FOR ARRHYTHMIA DETECTION” under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. 

Specification
The disclosure is objected to because of the following informalities: 
T. Appropriate correction is required.
Paragraph 0029 misspelled words:
“variablity”.
Paragraph 0089 misspelled words:
“utlized”.
“Simiarly”.
“occuring”.
“minizing”.
Paragraph 90 misspelled words:
“aceelerometer”.
“confirmaiton”.
“analzying”.
“accileration”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION. —The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


There is insufficient antecedent basis for the limitation in these claims:
Claim 2 recites the limitation "the under-sensed R-wave".
Claim 4 recites the limitation "the corresponding VE".
Claim 10 recites the limitation "the under-sensed R-wave".
Claim 11 recites the limitation "the corresponding VE".
Claim 13 recites the limitation "the evaluation operation".

Allowable Subject Matter
Claims 2, 4, 10-11 and 13 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claims 3 and 14 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 1, 5-9, 12, and 15-20 are allowed over the prior art. The following is a statement of reasons for the indication of allowable subject matter: similarly to prior filed application 16/425,790, now US Patent No. 11,116,989 B2, the prior art fails to anticipate and/or render obvious to the claimed invention as they do not disclose a system/method of determining arrhythmia wherein the process is configured to evaluate an acceleration signature from the acceleration signatures for a ventricular event (VE) associated with an under-sensed R-wave from the CA signals and based thereon confirming or denying the candidate arrhythmia wherein the evaluating the acceleration signature includes identifying a heart sound (HS) indicated VE to determine whether the declaring of the candidate arrhythmia is responsive to at least one of under-sensed or over-sensed R-waves in the far field CA signals.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Scinicariello (US 2008/0243200 A1) teaches an IMD with electrodes used to track far-field ECG data to improve sensitivity in arrhythmia sensing.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Anh-Khoa N. Dinh whose telephone number is (571)272-7041. The examiner can normally be reached Mon-Fri 7:00am-4:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Carl Layno can be reached on (571) 272-4949. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ANH-KHOA N DINH/Examiner, Art Unit 3792                                                                                                                                                                                                        
/CARL H LAYNO/Supervisory Patent Examiner, Art Unit 3792